I concur in the views expressed in the opinion of Mr. Justice Blease, that the playing of golf on Sunday, under the conditions described, in his opinion, is not a violation of the criminal laws of this State. Whether or not such Acts should be prohibited is a matter for the consideration of the legislative branch of the government, and not for this Court. Under the Constitution of South Carolina, the three branches of the government, legislative, judicial, and executive, have separate functions to perform, and one branch of the government must not encroach upon the other, it matters not what may be the views of the individual members of one branch, as to what the law should be on this or any other subject.
As to the question of injunction, it is my opinion that the facts of this case do not come within the requirements necessary for issuing an injunction, either under the decisions of this Court, or the decisions of the United States Supreme Court. According to my view, the principle stated in the case of Cline v. Fink Dairy Co., 274 U.S. 445;47 S.Ct., 681; 71 L.Ed., 1146, and the case of Tyson v.Banton, 273 U.S. 418; 47 S.Ct., 426; 71 L.Ed., 718, cited by respondent, to which special attention was called, are not applicable to the case at bar. The cases are distinguishable.